Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 28, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The evidence in the record is undisputed that claimant, an insurance claims examiner, resigned from his position as a result of his employer’s failure to hire additional examiners to lighten claimant’s work load. We find that this constitutes *746substantial evidence supporting the Board’s decision that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause. Accordingly, we find no reason to disturb the Board’s decision.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.